Citation Nr: 1601297	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, flat feet, and arthritis, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to March 1992.  Among other awards and decorations, the Veteran earned a Combat Action Ribbon for service in Southwest Asia (Persian Gulf).

This matter is on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This matter was remanded by the Board in February 2015 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A preponderance of the evidence is against a finding of a current diagnosis of arthritis of the feet or a bilateral flatfoot disability.

3.  The Veteran's complaints of bilateral foot pain have been attributed to a known diagnosis of bilateral plantar fasciitis and there is no competent medical evidence linking any of the diagnosed disability to service, to include service in the Persian Gulf.

4.  Giving him the benefit of the doubt, the Veteran has a right foot scar that is related to his service.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for arthritis of the feet and a bilateral flatfoot disability are not met.  38 U.S.C.A. § §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Bilateral plantar fasciitis was not incurred in or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right foot scar have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
	
In addition, for certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) .

The Veteran claims that he has bilateral foot disabilities that are related to his service, including bilateral plantar fasciitis, flat feet, also claimed as due to an undiagnosed illness.  However, with regard to bilateral flat feet and arthritis, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran had a diagnosis of bilateral flat feet or arthritis either during or since the Veteran's service.  Since the Veteran's complaints of bilateral foot pain have been attributed to a known clinical diagnosis of bilateral fasciitis which was diagnosed on October 2015 VA examination, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2015).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.

Accordingly, with regard to the Veteran's bilateral foot disability, the Board will still consider whether entitlement to service connection can be granted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that he has a bilateral foot disability that is related to his service.  During the December 2014 hearing, he testified that it was related to the marching boots he wore during service.

As a preliminary matter, the Veteran's claims for service connection for bone spurs in the feet and hammertoes were previously denied by the RO in August 2006 and January 2011 rating decisions.  Accordingly, the decision below will only discuss facts and evidence relevant to the claimed bilateral foot disability, including arthritis and bilateral flatfoot and plantar fasciitis disabilities.

Turning to the merits of the claim, the Veteran's service treatment records are void of any findings or diagnoses of arthritis or any bilateral foot disability.  However, the record includes a November 1990 note which shows that a right foot laceration was sutured along the dorsal aspect of the foot.  However, March 1987 enlistment and March 1991 re-enlistment examination reports reflect normal clinical evaluations of the feet.

In a January 2007 statement, the Veteran complained of flat arches and arthritis in his feet that began during service.  He indicated that a physician related his bilateral foot disability to wearing combat shoes during service, but no such medical opinion is of record.

Post-service, VA treatment records do not reflect a diagnosis of plantar fasciitis until April 2007. 

Pursuant to the Board's February 2015 remand, in October 2015 the Veteran was afforded a VA foot conditions Disability Benefits Questionnaire (DBQ) examination at which time he presented with a history of a right foot injury during service in 1990 at which time his foot was stepped on.  He reported a gradual onset of bilateral foot pain since 1992 or 1993 and stated that he was diagnosed with plantar fasciitis and arthritis and was issued orthopedic shoes.  

Upon a thorough examination and review of the claims file, the examiner diagnosed bilateral fasciitis since April 2007 and status post laceration dorsal aspect of his right foot with a residual nontender non-adherent scar since November 1990.

With regard to the claimed dorsal right foot scar, the examiner opined that the dorsal right foot scar is at least as likely as not etiologically related to his service.

Accordingly, the Board finds that the criteria for service connection for a right foot scar are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102. 

However, with regard to the claimed bilateral flatfoot disability and arthritis, the examiner indicated that there is no objective radiographic evidence of a flatfoot disability, explaining that an X-ray examination of the weight bearing feet indicated a normal calcaneal pitch, bilaterally and no objective evidence of arthritis.  In this case, there is no medical evidence of a bilateral flatfoot disability or arthritis of the feet either during or since the Veteran's service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has bilateral foot symptoms (that have not been attributed to his non-service connected bilateral fasciitis, bone spurs, or hammertoes), VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with any bilateral flatfoot disability or arthritis.

In any event, even if a bilateral flatfoot disability and/or arthritis had been diagnosed, this would not provide a basis to the grant as there is no evidence of any bilateral flatfoot disability or arthritis in service.

With regard to bilateral plantar fasciitis, the examiner noted that post-service treatment records note the first diagnosis of plantar fasciitis in April 2007.  The examiner opined that given that the re-enlistment and physical discharge reports of medical history and physical examinations are silent with respect to plantar fasciitis and that the post military treatment records are silent for plantar fasciitis until approximately 15 years after separation from service, his bilateral plantar fasciitis condition is less likely as not related to, had an onset in, or was aggravated by his active service.

The Board has taken the contentions that he has bilateral fasciitis that was caused by his service seriously (this was the basis of the Board's remand and VA examination and opinion request in order to address this medical question - the Board understands problems with footwear in service and extensive marching can cause many problems).  In this regard, the Board finds that the October 2015 VA medical examination and opinion provides highly probative evidence against this claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner concluded that the Veteran's bilateral plantar fasciitis disability is not related to his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current bilateral flatfoot disability and arthritis of the feet and the etiology of bilateral plantar fasciitis, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability is denied and there is no doubt to be otherwise resolved.  As such, the claim for service connection for a bilateral foot disability is denied.  However, the Board finds that the criteria for service connection for a right foot scar are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for a scar of the right foot is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to his claim for service connection for a bilateral foot disability, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in February 2006, August 2007, and March 2008 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his bilateral foot disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, pursuant to the Board's February 2015 remand, a relevant VA examination and opinion was obtained in October 2015.  In sum, the Board finds that the examination report and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.

The Board finds that the VA examination report and medical opinion in this case are adequate and substantially complied with the February 2015 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a bilateral foot disability, to include plantar fasciitis, flat feet, and arthritis, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a right foot scar is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


